J-S44014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

RAHEIM RIGGINS,

                         Appellant                    No. 37 EDA 2016


     Appeal from the Judgment of Sentence Entered November 6, 2015
           In the Court of Common Pleas of Philadelphia County
                        Criminal Division at No(s):
                         CP-51-CR-0011009-2013
                         CP-51-CR-0012347-2013
                         CP-51-CR-0012349-2013
                         CP-51-CR-0012351-2013
                         CP-51-CR-0012352-2013
                         CP-51-CR-0013662-2013

BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY BENDER, P.J.E.:                  FILED AUGUST 25, 2017

      Appellant, Raheim Riggins, appeals from the judgment of sentence of

an aggregate term of 36 to 72 years’ incarceration, imposed after he was

convicted of numerous offenses including, inter alia, rape, aggravated

assault, unlawful restraint, indecent assault, burglary, criminal conspiracy,

and carrying a firearm without a license.       After careful review, we are

constrained to remand for further action by the trial court.

      For purposes of our present disposition, we need only note that

Appellant was charged in six separate cases, which were all consolidated for

trial. Following his conviction and sentencing, he filed timely post-sentence
J-S44014-17



motions in each case. Those motions were ultimately denied, and Appellant

filed timely notices of appeal in each case.      The trial court then directed

Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors complained

of on appeal.     Problematically, Appellant chose to file six different (albeit

similar) Rule 1925(b) statements in each of his cases. Apparently, the trial

court did not realize that Appellant was filing multiple concise statements.

While the court ultimately drafted a well-reasoned and detailed opinion, it

inadvertently erred by concluding that Appellant had waived his sufficiency

of the evidence claim(s) based on the single Rule 1925(b) statement the

court assessed.       More significantly, the court also did not address two

weight-of-the-evidence issues raised by Appellant in the cases pertaining to

victims Joanne Hawkins and Earle Wilson.1

       Consequently, we are constrained to remand this case for the trial

court to draft a new opinion. We direct the court to address the following

five issues raised by Appellant on appeal (which we determine were

preserved through our examination of Appellant’s six post-sentence motions

and six Rule 1925(b) statements):

       1. Whether the evidence was insufficient to sustain a verdict of
       guilty [in the cases involving Ms. Hawkins, Mr. Wilson, and
       J.B.K.,] where the victims were unable to identify [Appellant] as
       the person who committed the crimes[?]
____________________________________________


1
   To avoid such confusion in the future, Appellant’s counsel should
consolidate all claims in one post-sentence motion and one Rule 1925(b)
statement.



                                           -2-
J-S44014-17


      2. Whether the verdict was against the weight of the credible
      evidence where[,] although a statement was read into the record
      from Appellant regarding his supposed involvement in the
      robbery of Earle Wilson, there was no other valid independent or
      corroborating evidence[?]

      3. Whether the verdict was against the weight of the credible
      evidence in that[,] although a statement was read into the
      record from [Appellant] regarding his supposed involvement in
      the robbery and assault of J.B.K., there was no DNA analysis, no
      identification or other independent or corroborating evidence[?]

      4. The verdict was against the weight of the credible evidence in
      that[,] although a statement was read into the record from
      [Appellant] regarding his supposed involvement in the sexual
      assault of Ms. Hawkins, the lack of identification along with the
      DNA evidence at trial showed otherwise.

      5. Whether the trial court imposed an illegal, excessively
      punitive sentence where [the] aggregate sentence (36 to 72
      years) amounts to a life sentence for [] Appellant and Appellant
      received an illegal sentence on the indecent assault[?] The
      [c]ourt failed to consider the guidelines in fashioning an
      appropriate sentence and failed to provide adequate reasons on
      the record.

Appellant’s Brief at 7-8.

      We direct that the trial court file its new opinion with this Court within

45 days of the filing date of this judgment order.

     Case remanded. Jurisdiction relinquished.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2017




                                     -3-